Citation Nr: 0200127	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  97-09 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for postoperative 
diverticulitis with colon polyps, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This appeal arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The February 1997 rating decision on appeal denied the 
veteran's request for an increased rating for postoperative 
diverticulitis with colon polyps, which was then rated as 
being noncompensably disabling.  In January 1998, during the 
pendency of this appeal, the rating for this disability was 
increased to 10 percent disabling.  Inasmuch as the grant of 
a 10 percent rating is not the maximum benefit for this 
disability under the rating schedule, and as the veteran has 
not expressly indicated that he wishes to limit his appeal to 
that particular rating, the claim for an increased rating for 
that disability remains in controversy, and hence, is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In April 1999 the Board remanded the veteran's appeal to the 
RO for issuance of a supplemental statement of the case 
considering newly submitted medical evidence.  That 
development having been successfully completed, the veteran's 
appeal has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefit sought.

2.  The veteran's service-connected postoperative 
diverticulitis with colon polyps is not currently manifested 
by objective medical findings including definite partial 
obstruction of the small bowel shown by X-ray, frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage, partial 
obstruction of the small bowel manifested by delayed motility 
of barium meal and less frequent and less prolonged episodes 
of pain, malnutrition, anemia, general debility, serious 
complications such as liver abscess, health only fair during 
remissions, frequent exacerbations of these symptoms, or 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress, or frequent episodes of 
bowel disturbance with abdominal distress, due to the 
service-connected disability.


CONCLUSION OF LAW

The criteria for an increased rating for postoperative 
diverticulitis with colon polyps, currently rated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.113, 
4.114, Diagnostic Code 7327-7319 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  38 U.S.C.A. § 5103A (West Supp. 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas V. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the provisions of the VCAA must be applied to the veteran's 
claims.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issue before the Board.  The evidence of record 
includes the veteran's complete service medical records, his 
post-service private and VA treatment and hospitalization 
reports, private and VA medical opinions, reports of several 
VA examinations and statements by the veteran and his 
representative.  Neither the veteran nor his representative 
have indicated that relevant evidence exists and has not been 
obtained.  The veteran's representative, in his December 2001 
Appellant's Brief, has indicated that the veteran's appeal 
was "fully developed."  Under the circumstances, the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought.  The Board concludes 
that the discussions in the rating decisions, statement of 
the case, supplemental statements of the case, and the RO's 
letters to the veteran have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, such that there 
has been compliance with VA's notification requirements under 
the VCAA.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soymi v. Derwinski, 1 
Vet. App. 540,. 546 (l99l) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis V. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In accordance with 38 C.F.R. §§ 4.1-4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10.  
Although the history of a disability must be considered, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.

The veteran has submitted VA treatment reports dated from 
1999 through August 2001.  These reports contain a September 
1999 colonoscopy report with impressions of a single small 
sessile polyp in the transverse colon and multiple medium 
scattered diverticula throughout.  These reports also contain 
VA hospitalization reports which consistently show that the 
veteran had a good appetite, slept well, and had no diarrhea 
or constipation.  Only an October 1999 report contains 
complaints of constipation.  An April 2001 report, as do 
several others during 2001, contains notations, upon physical 
examination, that the veteran's abdomen was soft and non-
tender, he was without nausea and vomiting, he was having 
bowel movements within normal patterns and consistency, his 
bowel sounds were audible, and his last bowel movement was 
the day before.  A number of these reports indicate that the 
veteran also has gastroesophageal reflux disease (GERD).  The 
only negative report was a July 2001 report which contained 
notations that, upon physical examination, mild epigastric 
tenderness in the abdomen was noted, with no guarding or 
rebound.  Another July 2001 report contains notations that, 
upon physical examination, bowel sounds were present and 
normal bowel movement was noted.  Another July 2001 report, 
which reflects several other 2000-2001 reports, contains a 
notation that the veteran reported no gastrointestinal 
complaints.

During a July 2001 VA gastrointestinal examination, which 
report contains notations that the examiner had reviewed both 
the claims file and the veteran's medical records, the 
veteran reported constipation diarrhea and stomach pains, 
even though he takes Docusate and other similar agents, eats 
prunes and drinks prune juice, etc.

The veteran was noted to be six feet tall, and to weigh 217 
pounds.  The examiner noted that several days before this 
examination the veteran had been provided an esophogram and 
an upper gastrointestinal series, which revealed a small to 
moderate size hiatus hernia and evidence of GERD.  The 
examiner noted that, other than the GERD, the findings of 
these tests were normal for the veteran's age.  The examiner 
also indicated that the 1999 colonoscopy, as noted above, 
revealed a small tubular adenoma in the veteran's transverse 
colon.  The examiner indicated that, except for a 1979 
episode of acute diverticulitis, he could find no other 
evidence in the record of similar episodes.  The examiner 
also noted that there is no clear cut diagnosis of colitis, 
and that GERD "contributes greatly" to the veteran's chest 
pain.  The examiner also indicated that the veteran was 
obese, was not suffering from malnutrition or anemia, and had 
no edema.  The diagnoses were: (1) obesity; (2) 
gastroesophageal reflux (GERD); (3) recurrent colon polyp 
development; (4) irritable bowel syndrome; (5) constipation; 
and (6) Type 2 diabetes mellitus.

38 C.F.R. § 4.113 provides that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7200-7348.  
Section 4.114 provides that ratings under codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

38 C.F.R. § 4.114, DC 7327, provides that diverticulitis is 
to be rated as either irritable colon syndrome, peritoneal 
adhesions or ulcerative colitis, depending upon the 
predominant disability picture.  The RO has considered the 
veteran's intestinal disability under 38 C.F.R. § 4.114, 
Diagnostic Codes (DC) 7301, which rates adhesions of the 
peritoneum, 7319, which rates irritable colon syndrome 
(spastic colitis, mucous colitis, etc.), and 7323, which 
rates ulcerative colitis, and assigned a 10 percent rating.

Under DC 7301, a severe disability, i.e., with definite 
partial obstruction of the small bowel shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage, 
warrants a 50 percent disability rating; a moderately severe 
disability, i.e., with partial obstruction of the small bowel 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain, warrants a 30 
percent disability rating; a moderate disability, i.e., 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension, warrants a 10 percent disability rating.  A note 
to that code provides that ratings for adhesions will be 
considered when there is a history of operative or other 
traumatic or infectious (intraabdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.

In the present case the above referenced medical evidence 
does not show definite partial obstruction of the small bowel 
shown by X-ray, frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage, partial obstruction of the small 
bowel manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain, due to the 
service-connected postoperative diverticulitis with colon 
polyps.  Hence, a rating in excess of 10 percent for the 
veteran's current colon disability symptomatology is not 
warranted under this code.

Under DC 7319, which rates irritable colon syndrome (spastic 
colitis, mucous colitis, etc.), a severe disability, with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress, warrants a 30 percent 
disability rating; a moderate disability, with frequent 
episodes of bowel disturbance with abdominal distress, 
warrants a 10 percent rating.

In the present case the most current objective medical 
evidence shown above, see Francisco, supra., which most 
importantly includes hospitalization reports, does not show 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress, or frequent episodes of 
bowel disturbance with abdominal distress, due to the 
service-connected postoperative diverticulitis with colon 
polyps.  Hence, a rating in excess of 10 percent for the 
veteran's current colon disability symptomatology is not 
warranted under this code.

Under DC 7323 a pronounced ulcerative colitis disability, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess, warrants a 100 percent disability rating; a severe 
disability, with numerous attacks a year and malnutrition, 
with health only fair during remissions, warrants a 60 
percent rating; a moderately severe disability, with frequent 
exacerbations, warrants a 30 percent rating; a moderate 
disability, with infrequent exacerbations, warrants a 10 
percent rating.

In the present case the above referenced medical evidence 
does not show malnutrition, anemia, general debility, serious 
complications such as liver abscess, health only fair during 
remissions, or frequent exacerbations of these symptoms, due 
to the service-connected postoperative diverticulitis with 
colon polyps.  Hence, a rating in excess of 10 percent for 
the veteran's current colon disability symptomatology is not 
warranted under this code.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected colon disability, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due to the 
service-connected colon disability, as to render impractical 
the application of the regular schedular standards.  
Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted.

Accordingly, as the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's service-
connected postoperative diverticulitis with colon polyps 
under any applicable diagnostic code, his claim for an 
increased rating for that disability must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

An increased rating for postoperative diverticulitis with 
colon polyps, currently rated as 10 percent disabling, is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

